         Case 1:17-cr-00248-VSB Document 262
                                         261 Filed 05/21/20 Page 1 of 2



                                      LAW OFFICE OF

                            Jacob Barclay Mitchell, ESQ.
                                  140 Broadway, Suite 4611
                                 New York, New York 10005

TELEPHONE: (212) 204-2574                               E-MAIL: jacobbarclaymitchell@gmail.com
CELLULAR: (540) 273-3400                                FACSIMILE: (212) 858-7750




May 21, 2020

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York                                        5/21/2020
Thurgood Marshall United States Courthouse
40 Foley Square                                       The Clerk of Court is directed to terminate docket entry 259.

New York, New York 10007

RE:      United States v. Richard Hart
         No. 17 Cr 248 (VSB)

Dear Judge Broderick:

The defense has received Mr. Hart’s most current medical records. The issue has
been resolved and the defense withdraws its request that the Court order the MDC
to turn over his medical records.

Thank you for your time and consideration.

Respectfully Submitted,

_______/S/__________
Jacob Mitchell

cc: AUSA’s (via ECF)
Case 1:17-cr-00248-VSB Document 262
                                261 Filed 05/21/20 Page 2 of 2
